DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of application 14559614 (filed 12/03/2014, now U.S. Patent #10111243), which claims priority from the following provisional applications: 62024302 (filed 07/14/2014), 61983089 (filed 04/23/2014), 61983086 (filed 04/23/2014), 61983095 (filed 04/23/2014), 61983099 (filed 04/23/2014), and 61911960 (filed 12/04/2013).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-29, 31, 46-49, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau et al. (US 20140080535 A1, as cited in the IDS, hereinafter Gauvreau), in view of Freda et al. (US 20150373554 A1, as cited in the IDS, hereinafter Freda).

Regarding claim 26, Gauvreau teaches a method for controlling access to shared spectrum, the method comprising (in general, see fig. 3 and corresponding paragraphs 116-124, see also fig. 2 and it paragraphs 86-115 for additional background information; NOTE: the teaching of fig. 4 is not currently being used for rejection, however, it could also be considered for rejection purposes): 
receiving, by a spectrum access system (e.g. the SSM), an access authorization request from a requesting device to use a bandwidth in a shared spectrum managed by the spectrum access system (see at least para. 116 along with para. 86, e.g. “…an AU may request a spectrum allocation … The AU may request the spectrum to be allocated be within a frequency band, such as 3.5 GHz (e.g. federal sharing spectrum), NOTE: an AU can be any one of an PAU, SAU, or GAU); 

combining, by the spectrum access system, the received spectrum sensing measurements with real time accounting streaming data from the at least one infrastructure node or user equipment, wherein the real time accounting streaming data comprises information associated with usage of the shared spectrum by one or more secondary devices (see at least para. 103, e.g. “The SSM may maintain status information for the spectrum segments. The status information may be referred to as a spectrum status map. The spectrum status map may include PAU information,… SAU information,… GAAU information…”);
managing, by the spectrum access system, a decision making process for the bandwidth in the shared spectrum between the one or more secondary devices based on the combination of the received spectrum sensing measurements and the real time accounting streaming data; and granting, by the spectrum access system, rights to the requesting device to use the bandwidth in the shared spectrum based on the decision making process (see at least para. 124 along with para. 104, e.g. the SSM may use the spectrum status map to allocate spectrum to AUs).
Gauvreau differs from the claim, in that, it does not specifically disclose [a shared spectrum…] during a use period; which is well known in the art and commonly used for ensuring flexible and dynamic spectrum sharing.
Freda, for example, from the similar field of endeavor, teaches mechanism of using [a shared spectrum…] during a use period (see at least para. 104); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Freda into the method of Gauvreau for ensuring flexible and dynamic spectrum sharing.

Regarding claim 27, Gauvreau in view of Freda teaches the spectrum sensing measurements comprise at least one of Channel State Information (CSI), Received Signal Strength Indicator (RSSI), Adjacent Channel Power Ratio (ACPR), or band sweeping. (Gauvreau, see at least para. 121 along with para. 115 and 103, e.g. monitoring and reporting frequency bands’ status, strength, power, etc.)
Regarding claim 28, Gauvreau in view of Freda teaches the spectrum access system monitors transmission in a spectral bandwidth over at least one of a geographic location, frequency, or time, based on the spectrum sensing measurements. (Gauvreau, see at least para. 103, e.g. location, frequency, or time)

Regarding claim 29, Gauvreau in view of Freda teaches the real time accounting streaming data comprises information associated with at least one of radio resource management that has taken place at the infrastructure nodes, mobile 

Regarding claim 31, Gauvreau in view of Freda teaches based on the combination of the received spectrum sensing measurement and the real time accounting streaming data, the spectrum access system further performs at least one of: calculating efficiency of spectrum usage of the shared spectrum; tuning access authorization period durations; determining reserve bid amounts; or monitoring spectrum usage of the one or more secondary devices for anticompetitive behavior.  (Gauvreau, see at least para. 124 along with para. 103-104, e.g. the SSM determines spectrum efficiency for spectrum allocation)

Regarding claim 52, Gauvreau in view of Freda teaches the spectrum sensing measurements are performed by an incumbent tier specialized sensor, and wherein the incumbent tier specialized sensor is configured to detect incumbent spectral patterns.  (Gauvreau, in general, see fig. 4 and its para. 125-135, in particular, see at least para. 130 along with para. 125, e.g. sensing radar signal)

Regarding claims 46, 47, 48, 49, 51, and 53, these claims are rejected for the same reasoning as claims 26, 27, 28, 29, 31, and 52, respectively, except each of these claims is in system claim format.
Gauvreau in view of Freda also teaches a same or similar system with at least one processor and memory (Gauvreau, see at least fig. 1B), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered.  Regarding independent claims 26 and 46, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.  Examiner offers explanations and reasons in the following sections.
Regarding independent claim 26, the applicant argues that (applicant’s emphasis included, if any):
“While Gauvreau may disclose an SSM that maintains status information including both PAU information and SAU information, Gauvreau fails to disclose or suggest, at least, “combining, by the spectrum access system, the received spectrum sensing measurements with real time accounting streaming data from the at least one infrastructure node or user equipment, wherein the real time accounting streaming data comprises information associated with usage of the shared spectrum by one or more secondary devices,” as recited in amended claim 26 (emphases added). That is, Gauvreau fails to disclose or suggest real time accounting streaming data comprising information associated with usage of the shared spectrum by one or more secondary devices, let alone combining such real time accounting streaming data with spectrum sensing measurements comprising detection of spectrum usage by an incumbent user.

Gauvreau teaches that the spectrum status map may include PAU information and SAU information. Gauvreau at [0103], However, nothing in the cited portions of Gauvreau discloses or suggests that the spectrum status map includes information associated with usage of the shared spectrum by the SAUs (the alleged one or more secondary devices). Rather, Gauvreau merely teaches that the spectrum status map includes SAU information such as “priority, technology type, transmitted power, QoO information . . . , contact information . . . , sharing mechanism with other SAUS, or the like.” Gauvreau at [0103], However, Gauvreau is completely silent with regards to the SAU information including usage of the shared spectrum by the SAUs.

Because Gauvreau fails to disclose or suggest “combining, by the spectrum access system, the received spectrum sensing measurements with real time accounting streaming data from the at least one infrastructure node or user equipment, wherein the real time accounting streaming data comprises information associated with usage of the shared spectrum by one or more secondary devices,” Gauvreau also cannot disclose or suggest “managing, by the spectrum access system, a decision making process for the bandwidth in the shared spectrum between the one or more devices based on the combination of the received spectrum sensing measurements and the real time accounting streaming data,” as recited in amended claim 26 (emphasis added).”  (Remarks, page 10-12)

After careful review of the arguments, the examiner believes they are centered on the newly amended features, in particular, the feature “…wherein the real time accounting streaming data comprises information associated with usage of the shared spectrum by one or more secondary devices,” as newly recited in claim 26.  Because such feature is not taught, applicant then argues that the “combining” and the “managing” steps also would not have taught by Gauvreau.  For that , the examiner respectfully disagrees.  The examiner believes the argued feature is properly rejected and addressed to in the rejection set forth above.  The examiner suggests the applicant reviewing such section in detail.  For example, the applicant should review at least Gauvreau’s para. 103, in which Gauvreau discloses the SSM may maintain status 

Regarding independent claim 46, the traversal grounds are same or similar as those recited in claim 26 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 26 and 46, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465